

Exhibit 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of the 17th day of March 2010 by and between  BRETT D. NICHOLAS  (the
“Executive”) and  REDWOOD TRUST, INC., a Maryland Corporation (the “Company”).


WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of March 31, 2009 (as amended, the “Employment
Agreement”); and


WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon May 18,
2010:  


Section 1 of the Employment Agreement shall be amended to replace each
occurrence of the phrase “Chief Investment Officer and Co-Chief Operating
Officer” therein with “Chief Operating Officer, Chief Investment Officer, and
Executive Vice President”.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.
 
REDWOOD TRUST, INC.
       
By:  
/s/ George E. Bull, III
   
Name: George E. Bull, III
   
Title: Chairman & Chief Executive Officer  
       
BRETT D. NICHOLAS
       
/s/ Brett D. Nicholas
 

 
 
 

--------------------------------------------------------------------------------

 